  Case 19-29131           Doc 19   Filed 03/12/20 Entered 03/12/20 11:04:58           Desc Main
                                   Document      Page 1 of 4




Stephen W. Rupp (2824)
McKAY, BURTON & THURMAN
Attorneys for Stephen W. Rupp, Trustee
15 West South Temple, Suite 1000
Salt Lake City, UT 84101
Telephone: (801) 521-4135
Fax: (801) 521-4252
Email: srupp@mbt-law.com

Proposed Attorneys for Stephen W. Rupp, Chapter 7 Trustee
_____________________________________________________________________________

  IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION
____________________________________________________________________________
In re:                              : Bankruptcy No. 19-29131
                                    :     (Chapter 7)
DAVID CHARLES NICHOLLS,             : Honorable Kevin R. Anderson
                                    :
            Debtor(s).              :


    DECLARATION OF STEPHEN W. RUPP IN SUPPORT OF APPLICATION OF
     STEPHEN W. RUPP, CHAPTER 7 TRUSTEE, FOR ENTRY OF AN ORDER
     AUTHORIZING THE EMPLOYMENT OF McKAY, BURTON & THURMAN
                       AS COUNSEL FOR THE TRUSTEE
____________________________________________________________________________

        I, Stephen W. Rupp, being of lawful age, do hereby declare and state as follows:

        1.      This declaration (the “Declaration”) is based upon my personal knowledge of the

facts set forth herein.

        2.      I am an attorney licensed to practice law in the State of Utah, including all

Federal courts within Utah.
  Case 19-29131        Doc 19    Filed 03/12/20 Entered 03/12/20 11:04:58             Desc Main
                                 Document      Page 2 of 4




       3.      I am an attorney with the law firm of McKay, Burton & Thurman, 15 West South

Temple, Suite 1000, Salt Lake City, Utah 84101 (“MBT”). I make the statements in this

Declaration based upon my personal knowledge and belief.

       4.    MBT has performed an electronic conflict search of its databases with respect to the

Debtor David Charles Nicholls (the “Debtor”), as well as persons and entities currently believed

to be connected to the Debtor.

       5.    Based upon these searches and other information obtained by me to date, I believe

that neither I, nor any of the attorneys or other employees of MBT, have any conflicts of interest

with the Debtor, creditors, any other party-in-interest, their respective attorneys and accountants,

the United States Trustee, or any person employed in the Office of the United States Trustee,

except as set forth herein.

       6.    To the best of my knowledge, neither I nor MBT has any connections with the

Court of the Office of the United States Trustee that would prohibit employment under Rule

5002 of the Federal Rules of Bankruptcy Procedure.

       7.    MBT is a small firm located in Salt Lake City, Utah. MBT has relationships with

numerous clients, some of which may be creditors or other parties-in-interest in this bankruptcy

case. However, neither I nor MBT will serve any party in any other matter adverse to this

bankruptcy estate. Also, there may be unrelated matters in which MBT has provided and will

provide services in the near future to various creditors. In my opinion, these former and future



                                               -2-
  Case 19-29131        Doc 19     Filed 03/12/20 Entered 03/12/20 11:04:58               Desc Main
                                  Document      Page 3 of 4




representations do not constitute an interest materially adverse to the bankruptcy estate in the

above-captioned matter.

                         Connections to Creditors or Parties-in-Interest

        8.    Stephen W. Rupp, the Trustee has been a partner at MBT since 1985. I do not

believe this connection constitutes an interest materially adverse to the bankruptcy estate in the

above-captioned case, nor does it adversely affect MBT’s disinterestedness under §327(a) of the

Bankruptcy Code.

        9.    MBT has represented, and may continue to represent, client(s) adverse to creditors

listed on the court’s mailing matrix in matters unrelated to this case. In my opinion, MBT’s

representation of various clients adverse to these parties does not constitute an interest materially

adverse to the bankruptcy estate in the above-captioned case, nor do they adversely affect

MBT’s disinterestedness under §327(a) of the Bankruptcy Code.

        10.    To the best of my knowledge, MBT does not have any connection with the Debtor,

creditors or other parties-in-interest or their respective attorneys, except as set forth in this

Declaration, and MBT is a disinterested person as that term is used in §101(14) of the Bank-

ruptcy Code.

        I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief.




                                                 -3-
  Case 19-29131       Doc 19     Filed 03/12/20 Entered 03/12/20 11:04:58            Desc Main
                                 Document      Page 4 of 4




       DATED this 12th day of March, 2020.

                                                    /s/ Stephen W. Rupp
                                              STEPHEN W. RUPP

CERTIFICATE OF SERVICE - BY NOTICE OF ELECTRONIC FILING (CM/ECF)

        I hereby certify that on March 12, 2020, I electronically filed the foregoing Declaration
of Stephen W. Rupp in Support of Application of Stephen W. Rupp, Chapter 7 Trustee, For
Entry of An Order Authorizing the Employment of McKay, Burton & Thurman as Counsel
For the Trustee with the United States Bankruptcy Court for the District of Utah by using the
CM/ECF system. I further certify that the parties of record in this case, as identified below, are
registered CM/ECF users and will be served through the CM/ECF system.
Daren J. Harris dharris@summitbankruptcy.com,
admin@summitbankruptcy.com;harrisdr62404@notify.bestcase.com;8304596420@filings.dock
etbird.com
United States Trustee USTPRegion19.SK.ECF@usdoj.gov
       I hereby certify that on March 12, 2020, I caused to be served a true and correct copy of
the foregoing Declaration of Stephen W. Rupp in Support of Application of Stephen W. Rupp,
Chapter 7 Trustee, For Entry of An Order Authorizing the Employment of McKay, Burton &
Thurman as Counsel For the Trustee as follows:

Mail Service - By regular first class United States Mail, postage fully pre-paid, addressed
to:

David Charles Nicholls
PO Box 680016
Park City, UT 84068

                                                     /s/ Karin Powell




                                               -4-
